PER CURIAM:
Leonard A. Boyles, Jr., appeals the district court’s orders and judgment granting in part and denying in part Boyles’s motion for summary judgment, affirming the Administrative Law Judge’s final decision with respect to Boyles’s date of continuous disability and denying Boyles’s motion to modify the judgment. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Boyles v. Commissioner, No. 1:05-cv-00022 (W.D.N.C. Feb. 1, 2006; Feb 16, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.